           Case 4:21-cv-00472 Document 2 Filed on 02/11/21 in TXSD Page 1 of 2




                                UNITED STATES DISTRICT COURT
1
                                 SOUTHERN DISTRICT OF TEXAS
2
                                                         §
3    PABRINY THORNTON,                                   §
4
                                                         §   Civil Action No.:
                       Plaintiff,                        §
5                                                        §   4:21-cv-472
                       v.                                §
6
                                                         §   JURY TRIAL DEMANDED
7    NEHLS FOR CONGRESS,                                 §
                                                         §
8                      Defendant.                        §
                                                         §
9

10                          CERTIFICATE OF INTERESTED PERSONS

11          To the best of Plaintiff’s knowledge, the only persons subject to disclosure are Plaintiff,
12
     Pabriny Thornton, her undersigned counsel, and Defendant. Upon information and belief,
13
     Defendant is not a publicly held company.
14

15

16
       DATED: 2/11/2021
17                                                        /s/ Amy L. Bennecoff Ginsburg
                                                         Amy L. Bennecoff Ginsburg
18                                                       Attorney-in-Charge for Plaintiff
                                                         Pennsylvania Bar No. 202745
19
                                                         Federal Bar No. 1477508
20                                                       Kimmel & Silverman, P.C.
                                                         30 East Butler Pike
21                                                       Ambler, Pennsylvania 19002
                                                         Phone: (215) 540-8888
22
                                                         Facsimile: (877) 788-2864
23                                                       Email: aginsburg@creditlaw.com

24

25

26

27

28




                                                     1
           Case 4:21-cv-00472 Document 2 Filed on 02/11/21 in TXSD Page 2 of 2




                                   CERTIFICATE OF SERVICE
1

2           I certify that on February 11, 2021, I electronically filed the foregoing document with

3    clerk of the U.S. District Court, Southern District of Texas using the electronic case filing
4
     system of the court.
5

6

7      DATED: 2/11/2021
                                                        /s/ Amy L. Bennecoff Ginsburg
8
                                                       Amy L. Bennecoff Ginsburg
9                                                      Attorney-in-Charge for Plaintiff
                                                       Pennsylvania Bar No. 202745
10                                                     Federal Bar No. 1477508
                                                       Kimmel & Silverman, P.C.
11
                                                       30 East Butler Pike
12                                                     Ambler, Pennsylvania 19002
                                                       Phone: (215) 540-8888
13                                                     Facsimile: (877) 788-2864
                                                       Email: aginsburg@creditlaw.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   2
